                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

 WANDA CAIN,                                     )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )
                                                          Civil No. 3:18-CV-129-GCM
                                                 )
 NANCY A. BERRYHILL,                             )
 Acting Commissioner of Social Security,         )
                                                 )
         Defendant.                              )

                                             ORDER

       Upon stipulation of the parties, it is hereby ordered that Defendant will pay Plaintiff

$4,750.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, The Sasser Law Firm,

P.A., and mailed to the office at 1101 East Morehead Street, Suite 350, Charlotte, North Carolina

28204, in accordance with Plaintiff’s assignment to her attorney of her right to payment of

attorney’s fees under the Equal Access to Justice Act.


                                       Signed: April 9, 2019
